—In an action for a divorce and *401ancillary relief, the plaintiff husband appeals from an order of the Supreme Court, Kings County (Yancey, J.), dated April 3, 2002, which, inter alia, granted that branch of the motion of the defendant wife which was to confirm in part a report of the same court (Marks, J.H.O.), dated December 3, 2001, which, after a hearing, recommended that she be awarded an attorney’s fee of $25,000.
Ordered that the order is affirmed, with costs.
A “report and recommendation of a Judicial Hearing Officer should be confirmed if the findings in the report are supported by the record” (Tai Wing Hong Importers v King Realty Corp., 208 AD2d 710, 711 [1994]). Here, the Judicial Hearing Officer found that, under the circumstances, the defendant was entitled to an attorneys fee in the sum of $25,000 (see Domestic Relations Law § 237 [a]; DeCabrera v Cabrera-Rosete, 70 NY2d 879 [1987]). Since this finding is supported by the record, the report was properly confirmed (cf. Rosenzweig v Gomez, 295 AD2d 592 [2002]).
The plaintiffs remaining contentions are without merit. Goldstein, J.P., Adams, Townes and Crane, JJ., concur.